DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2,4,11,12,13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helgesen (9,055,713).

Regarding claim 1, Helgesen teaches a lawn mower comprising: a cutting deck (20), the cutting deck comprising a cutting chamber; an engine (30) installed on the cutting deck, the engine having an engine shaft (130); a cutting blade installed in the cutting chamber on the engine shaft; an engine pulley (132) installed on the engine shaft; a first transmission box (110) located at a front portion of the cutting deck; a second transmission box (120) located at a rear portion of the cutting deck; a first combined pulley (112) in communication with the first transmission box and located at the front portion of the cutting deck; a second combined pulley (124) in communication with the second transmission box and located at the rear portion of the cutting deck; and a belt (100) connecting the first combined pulley, the second combined pulley, and the engine pulley and configured to transmit, via the engine pulley, a driving force from the engine to the first combined pulley and the second combined pulley to rotate the first transmission box and the second transmission box.  

Regarding claim 2, Helgesen teaches four wheels (40, 42), the four wheels including: a first two wheels (40) in communication with the first transmission box, wherein the rotation of the first transmission box (110) drives the first two wheels; and a second two wheels (42) in communication with the second transmission box (120), wherein the rotation of the second transmission box drives the second two wheels.  

Regarding claim 4, Helgesen teaches an operation handle (60) connected to the cutting deck and extending from the cutting deck obliquely upwards.  

Regarding claim 11, Helgesen teaches the cutting deck has a downward opening, wherein the cutting blade is rotatable in the downward opening.  

Regarding claim 12, Helgesen teaches a method for manufacturing a lawn mower, the method comprising: providing a cutting deck (20), the cutting deck comprising a cutting chamber; installing an engine (30) on the cutting deck, the engine having an engine shaft; installing an engine pulley (130) on the engine shaft; installing a cutting blade in the cutting chamber on the engine shaft; providing a first transmission box (110) located at a front portion of the cutting deck; providing a second transmission box (120) located at a rear portion of the cutting deck; providing a first combined pulley (114) in communication with the first transmission box and located at the front portion of the cutting deck; providing a second combined pulley (124) in communication with the second transmission box (120) and located at the rear portion of the cutting deck; and providing a belt (100) connecting the first combined pulley, the second combined pulley, and the engine pulley and transmitting, via the engine pulley, a driving force from the engine to the first combined pulley and the second combined pulley to rotate the first transmission box and the second transmission box.  

Regarding claim 13, Helgesen teaches providing four wheels, the four wheels comprising: a first two wheels (40) in communication with the first transmission box (110), wherein the rotation of the first transmission box drives the first two wheels; and a second two wheels (42) in communication with the second transmission box, wherein the rotation of the second transmission box (120) drives the second two wheels.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5,6,15,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helgesen (9,055,713) in view of Smith (9,055,713)

Regarding claim 5, Helgesen teaches the invention as described above but fails to teach two control cables.  Smith teaches a lawn mower with a front and rear transmission box and comprising two control cables (47,49), a first control cable of the two control cables being connected to the first transmission box and configured to change an inclination of the first transmission box and the first combined pulley with respect to a vertical axis , a second control cable of the two control cables being connected to the second transmission box and configured to change an inclination of the second transmission box and the second combined pulley with respect to a vertical axis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include two cables in the mower of Helgesen as taught by Smith to engage the respective transmissions individually.  

Regarding claim 6, Helgesen as modified by Smith teaches two control cable levers (38,40) for operating the two control cables (47,49) by an operator for changing the inclination of the first transmission box and the first combined pulley and changing the inclination of the second transmission box and the second combined pulley, wherein the inclination of the first combined pulley and the second combined pulley changes effective pitch diameters of a belt transmission provided by the belt to control a rotation speed provided by the first transmission box and the second transmission box.  

Regarding claim 15, Helgesen teaches the invention as described above but fails to teach two control cables.  Smith teaches a lawn mower with a front and rear transmission box and comprising two control cables (47,49), a first control cable of the two control cables being connected to the first transmission box and configured to change an inclination of the first transmission box and the first combined pulley with respect to a vertical axis , a second control cable of the two control cables being connected to the second transmission box and configured to change an inclination of the second transmission box and the second combined pulley with respect to a vertical axis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include two cables in the mower of Helgesen as taught by Smith to engage the respective transmissions individually.  

Regarding claim 16, Helgesen as modified by Smith teaches two control cable levers (38,40) for operating the two control cables (47,49) by an operator for changing the inclination of the first transmission box and the first combined pulley and changing the inclination of the second transmission box and the second combined pulley, wherein the inclination of the first combined pulley and the second combined pulley changes effective pitch diameters of a belt transmission provided by the belt to control a rotation speed provided by the first transmission box and the second transmission box.  
 

Allowable Subject Matter
Claims 3,7-10, 14, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        November 19, 2022